Case 1:15-cr-00378-PGG Document 116 Filed 08/05/19 Page 1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

UNITED STATES OF AMERICA

-against-
ORDER

FREDY RENAN NAJERA MONTOYA,
15 Cr. 378 (PGG)

Defendant.

 

 

PAUL G, GARDEPHE, U.S.D.J.:

It is hereby ORDERED that the Defendant will submit a letter by August 16,
2019, stating whether he is asserting actual innocence with respect to Count One of the
Superseding Indictment. The Government will submit a letter by August 30, 2019, stating
whether it wishes to litigate the Defendant’s motion to withdraw his guilty plea, or proceed to
trial.
Dated: New York,New York

August 9 , 2018
SO ORDERED.

Faudb Maroy!

Paul G. Gardephe ‘
United States District Judge

 
